DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10 June 2020 has been entered.

Response to Amendment
The amendment of 10 June 2020 has been entered.
Disposition of claims:
	Claims 1, 5-6, 16, 19, and 26 have been amended.

	Claim 27 is new.
	Claims 1, 5-6, 9-10, 13-16, 19, and 26-27 are pending.
The amendments to claims 1, 19, and 26 have overcome the rejection of claims 1, 4-6, 8-9, 11-16, 19, and 26 under 35 U.S.C. 103 over Xia et al. (US 2013/0328019 A1) (hereafter “Xia”) in view of Thompson et al. (US 2005/0260441 A1) (hereafter “Thompson et al.”) set forth in the last Office action as well as the rejection of claim 10 under 35 U.S.C. 103 over Xia et al. (US 2013/0328019 A1) (hereafter “Xia”) in view of Thompson et al. (US 2005/0260441 A1) (hereafter “Thompson et al.”) and Inoue ‘656 (US 2014/0246656 A1) (hereafter “Inoue”) set forth in the last Office action. The rejections have been withdrawn. However, as outlined below, new grounds of rejection have been made.
The amendments to claims 1 and 19 have overcome the rejection of claims 1, 4-6, 8-9, 11-16, and 19 on the ground of nonstatutory double patenting as being unpatentable over claim 9 of U.S. Patent No. 9,670,404 in view of Thompson et al. (US 2005/0260441 A1) (hereafter “Thompson et al.”) set forth in the last Office action. However, as outlined below, new grounds of rejection have been made.

Response to Arguments
Applicant's arguments, see sections (1) and (2) of the reply filed 10 June 2020 regarding the rejection of claims 1, 4-6, 8-9, 11-16, 19, and 26 under 35 U.S.C. 103 over Xia et al. (US 2013/0328019 A1) (hereafter “Xia”) in view of Thompson et al. (US 2005/0260441 A1) (hereafter “Thompson et al.”) set forth in the last Office action as well 
Applicant argues that the amendments to claims 1, 19, and 26 make the current claims allowable over the cited prior art.
However, as outlined below, the claims are obvious over Xia et al. (US 2013/0328019 A1) (hereafter “Xia”) in view of Thompson et al. (US 2005/0260441 A1) (hereafter “Thompson et al.”) in view of the further teachings of Kwong et al. (US 2008/0261076 A1) (hereafter “Kwong”) and Xia ‘916 (US 2010/0270916 A1) (hereafter “Xia ‘916”).

Applicant's arguments, see the double patenting section of the reply filed 10 June 2020 regarding the rejection of claims 1, 4-6, 8-9, 11-16, and 19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 9 of U.S. Patent No. 9,670,404 in view of Thompson et al. (US 2005/0260441 A1) (hereafter “Thompson et al.”) set forth in the last Office action have been fully considered but they are not persuasive.
Applicant argues that the amendments to claims 1, 19, and 26 make the current claims allowable over the cited prior art.
However, as outlined below, the claims are obvious over claim 9 of U.S. Patent No. 9,670,404 in view of Thompson et al. (US 2005/0260441 A1) (hereafter “Thompson 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3-6, 9-10, 13-16, 19, and 26-27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1, 19, and 26: In each of claims 1, 19, and 26 Ra, Rb, Rc, Rd, RC, and RD are defined as each independently representing mono substitution up to the maximum possible number of substitutions. However, the number of substitutions represented by Ra’ and Ra” is undefined. Therefore it is unclear how many substitutions each of Ra” and Ra” can represent, rending the claim indefinite. For the purposes of examination, the Examiner is interpreting the claim such that Ra’ and Ra” each independently represent mono substitution up to the maximum possible number of substitutions.
Additionally, the substituent variable Ra” is not defined. Therefore it is unclear what substituent groups can be represented by Ra”, rendering the claim indefinite. For a” can be the same substituents as Ra and Ra’.
Regarding claims 3-6, 9-10, 13-16, and 27: Claims 3-6, 9-10, 13-16, and 27 are rejected due to their dependence from one of claims 1, 19, and 26.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 5-6, 9, 13, 14, 19, and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Xia et al. (US 2013/0328019 A1) (hereafter “Xia”) in view of Thompson et al. (US 2005/0260441 A1) (hereafter “Thompson et al.”), Kwong et al. (US 2008/0261076 A1) (hereafter “Kwong”), and Xia ‘916 (US 2010/0270916 A1) (hereafter “Xia ‘916”).
Regarding claims 1, 5-6, 9, 13, 14, and 19: Xia discloses an organic light-emitting device (OLED) comprising an anode, a cathode, and an organic layer, disposed between the anode and the cathode {abstract and paragraphs [0030] and [0059]: Description of an organic light-emitting device (OLED) comprising an anode, a cathode, and an organic layer, disposed between the anode and the cathode}.
The organic layer comprises a light-emitting layer comprising a host material and the compound shown below as a light-emitting material {(paragraphs [0030] and [0059]: The organic layer comprises a compound having the formula L1L2MX where; M is a metal with an atomic weight greater than 40; L1 has the structure of Xia’s Formulas II, III, or IV.), (paragraphs [0049]-[0055] describe the structure of compounds having the formula L1L2MX.), (paragraph [0055]: The compounds are specifically exemplified by Compounds 1-19.), (p. 14, Compound 10, shown below)}.
[AltContent: textbox (Xia’s Compound 10)] 
    PNG
    media_image1.png
    470
    530
    media_image1.png
    Greyscale


Xia does not exemplify wherein the compound shown above comprises one ligand having the structure of the instant ligand LB of the instant formula M(LA)x(LB)y(LC)z, where LB comprises the instant C1 as an anionic donor carbon atom and the instant C2 as a neutral carbene carbon atom.
However, Xia teaches that the compounds of the disclosure of Xia has the structure of Xia’s formula I, which is L1L2MX, in which each ligand has a different structure where: L1 is a phenylquinoline or a phenylisoquinoline ligand; X can be acetylacetonate; and L2 can be a phenylimidazole ligand (boxed above) or a carbene ligand having the structure shown below {(paragraphs [0030] and [0059]: The organic layer comprises a compound having the formula L1L2MX where; M is a metal with an atomic weight greater than 40; L1 has the structure of Xia’s Formulas II, III, or IV.), (paragraph [0049]: The compounds of the disclosure have the structure of Xia’s formula I, which is L1L2MX.), (paragraphs [0049]-[0055] describe the structure of compounds having the formula L1L2MX.), (paragraph [0049]: The ligands of the compound are all different.), (paragraph [0049]: L1 is a phenylquinoline or a phenylisoquinoline ligand having the structure of one of Formulas II, III, or IV.), (paragraph [0051]: X can be a phenylpyridine ligand—Formula VIII.), (paragraph [0050]: L2 can be a phenylimidazole ligand—Formula VII—or a carbene ligand—Formula V, shown below.)}.
[AltContent: textbox (Carbene ligand having the structure of Formula V)]
    PNG
    media_image2.png
    897
    510
    media_image2.png
    Greyscale



Where R8 of the formula shown above can be alkenyl groups that are bonded together to form a ring, and R9 of the formula shown above can be an alkyl group, and R7 can be hydrogen {paragraph [0050]}.
Xia teaches that the emission color of a compound depends on the types of ligands choses for the compound {paragraph [0061]}. Xia teaches that compounds having three different ligands, such as the compound shown above, are advantageous because a complex with three different ligands offers more choices for different ligands compared to a compound with only one or two different types of ligands, and therefore offers better tuning of emission properties {paragraph [0061]}.
Thompson teaches the compound comprising carbene ligands shown below for use in the light-emitting layer of an organic light-emitting device {(Fig. 1 as described in paragraph [0045]: Description of an OLED), (paragraph [0064]: The compounds of the disclosure comprise a carbene ligand and are used as a phosphorescent light-emitting dopant.), (paragraph [0151]: The examples describe specific embodiments of the invention.), (paragraphs [0167]-[0170]: Synthesis of compounds comprising the carbene ligands shown below.)}.

    PNG
    media_image3.png
    415
    726
    media_image3.png
    Greyscale

Thompson teaches that metal-carbene compounds have improved thermal stability when incorporated into an organic light emitting device due to the carbene-metal bond, as compared to prior art compounds without a carbene-metal bond {paragraphs [0065] and [0069]}. 
At the time the invention was effectively filed, it would have been obvious to have modified the compound of Xia shown above by replacing the phenylimidazole ligand with the carbene ligand of Thompson shown above, based on the teaching of Xia and Thompson. The motivation for doing so would have been to use a ligand taught by Xia to be usable in the compounds of Xia that has high thermal stability compared to ligands without a carbene-metal bond, as taught by Thompson. Furthermore, one of ordinary skill in the art would have been motivated to replace the phenylimidazole ligand with a different ligand in order to fine tune the emission color of the compound by replacing one of the ligands of the compound, as taught by Xia.
Xia as modified by Thompson does not exemplify a compound similar to the modified Xia’s Compound 10 comprises an alkyl group on the quinoline ring of the phenylquinoline ligand.
However, Xia teaches that the quinoline ring of the phenylquinoline ligand can be substituted by an alkyl group {paragraphs [0015]-[0017]}. This is exemplified by Compounds 1, 6, and 13 (among others) {paragraph [0027]}.
Kwong et al. teaches a phosphorescent dopant for use as an emitting dopant in an organic light-emitting device having the structure shown below {(paragraphs [0013], [0043], and [0046]-[0052]: The Compounds of the disclosure are useful as emitting dopants in an organic light-emitting device.), (paragraphs [0032]-[0038]: The compounds of the disclosure are exemplified by the iridium complexes on pp. 4-7.), (p. 4, Compound 9)}.
[AltContent: textbox (Kwong et al.’s Compound 9)] 
    PNG
    media_image4.png
    758
    1026
    media_image4.png
    Greyscale


Kwong teaches that Kwong’s Compound 9 has red-shifted emission compared to a phenyl-quinoline ligand that does not comprise any alkyl substituents {(paragraph [0051]: Comparative Example 3 has a peak emission wavelength of 602 nm (as shown in Table 2).), (paragraph [0048]: Dopant 9 (Kwong’s compound shown above) has a peak emission wavelength of 618 nm (as shown in Table 1).}.
Kwong additionally teaches that a light-emitting device using a compound comprising the alkyl substituted phenylquinoline ligand has higher efficiency compared to a light-emitting device using a compound comprising an unsubstituted phenylquinoline ligand {paragraph [0051]: Comparative Example 3 of Table 2 vs the device using Dopant 9 of Table 1 (Comparisons can also be made with respect to devices using Compound 1 of Kwong)}.
At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have modified the phenylquinoline ligand of the modified compound 10 of Xia by substituting it with alkyl substituents as in the phenylquinoline ligand of Kwong’s Compound 9, based on the teaching of Kwong. The motivation for doing so would have been to shift the emission color of the metal complex and to provide a ligand that when used as part of a metal complex that is used as a light-emitting dopant provides a device with higher efficiency, as taught by Kwong.
Xia as modified by Thompson and Kwong does not exemplify that the alkyl substituents of the modified compound 10 of Xia are deuterated.
Xia ‘916 teaches iridium complexes comprising deuterated alkyl groups {paragraphs [0068]-[0069]; The compounds of the invention have the structure of Formula I, and the compounds having the structure of Formula I preferably have at least one substituent comprising CD3, CD2, or CD.}. 
Xia ‘916 sought to provide iridium complex compounds with improved efficiency and long lifetime by including deuterated alkyl substituents {p. 7, paragraph [0063]}. C-D bonds are stronger than C-H bonds, and due to the kinetic isotope effect, the rates of reactions involving C-D bonds is slower than the rates of reactions involving C-H bonds, improving compound stability {p. 7, paragraph [0063]}.
At the time of the invention, it would have been obvious to one with ordinary skill in the art to have further modified Xia’s Compound 10, by fully deuterating all of the alkyl group substituents of the compound, based on the teachings of Xia ‘916. The motivation for doing so would have been to provide iridium complex compounds with improved efficiency and long lifetime, as taught by Xia ‘916.
The resultant compound comprises a ligand LA that has the structure of the current claims wherein: X1 through X6 are C; Rb is two substitutions, each being a deuterated methyl; Ra’ is one substitution being a deuterated alkyl group.
The resultant compound comprises a ligand LB that has the structure of the instant LB1. In this ligand C1 is an anionic donor carbon atom and C2 is a neutral carbene carbon atom. In this ligand ring C is a six-membered aromatic ring, and ring D is a 5-member aromatic ring. Ring C is benzene. 
The resultant compound comprises a ligand LC that has the structure of the instant LC1. In this ligand the instant RY is hydrogen; the instant RX is deuterated methyl; the instant RZ is deuterated methyl.

Regarding claim 26:
Claim 20 differs from claim 1 in that rather than a compound having the structure of the instant formula M(LA)x(LB)y(LC)z, a formulation comprising the compound having the structure of the instant formula M(LA)x(LB)y(LC)z is claimed.
Xia does not specifically disclose a formulation comprising the modified compound of Xia and a solvent.
However, Xia teaches that the organic layers of the OLED can be deposited by solution based processes {paragraph [0044]}.
At the time the invention was effectively filed, it would have been obvious to have deposited the organic layers of the modified OLED of Xia by a solution based process, based on the teaching of Xia. The use of solution based processes would have been the use of a known technique (solution based processing) to a known device (the OLED of Xia) ready for improvement (construction of the OLED) to yield predictable results. See MPEP 2143(I)(C).
The organic layer comprising the modified compound of Xia would be deposition using a formulation of the modified compound of Xia and a solvent.

Claims 1, 5-6, 9, 13-16, 19, and 26-27 are rejected under 35 U.S.C. 103 as being unpatentable over Tamaru et al. (JP 2007-251097 A—machine translation) (hereafter “Tamaru”) in view of Xia et al. (US 2013/0328019 A1) (hereafter “Xia”) and Kishino et al. (US 2015/0357587 A1) (hereafter “Kishino”), and as evidenced by Xia et al. (US 2010/0244004 A1) (hereafter “Xia ‘004”) and Thompson et al. (US 2005/0260441 A1) (hereafter “Thompson et al.”).
Regarding claims 1, 5-6, 9, 13-16, 19, and 27: Tamaru discloses an organic light-emitting device (OLED) comprising an anode, a cathode, and an organic layer, disposed between the anode and the cathode {(paragraphs [0192]-[0198]: Example 2-11), (paragraphs [0014]-[0015] and [0116]-[0118]: The organic light-emitting device of the disclosure)}.
The organic layer comprises a light-emitting layer comprising a host material and the compound shown below as a light-emitting material {(paragraphs [0014]-[0015]: The compounds having the structure of general formula (1) are used as phosphorescent light-emitting dopants of the light-emitting layer of the organic light-emitting device.), (paragraphs [0045]-[0053]: The compounds having the structure of general formula (1) are exemplified by Compounds 1-1 to 1-74.), (p. 8, Compound 1-38, shown below), (paragraphs [0192]-[0198]: Example 2-11 comprises Compound 1-38.)}.
[AltContent: textbox (Tamaru’s Compound 1-38)]
    PNG
    media_image5.png
    891
    1455
    media_image5.png
    Greyscale
 

Tamaru does not exemplify wherein the compound shown above comprises one ligand having the structure of the instant ligand LA of the instant formula M(LA)x(LB)y(LC)z
Xia ‘019 teaches iridium complexes for use in organic electroluminescent devices {paragraphs [0013]-[0019]}.
Xia ‘019 teaches that the emission color of a compound depends on the types of ligands chosen for the compound {paragraph [0061]}. Xia ‘019 teaches that compounds having three different ligands are advantageous because a complex with three different ligands offers more choices for different ligands compared to a compound with only one or two different types of ligands, and therefore offers better tuning of emission properties {paragraph [0061]}.
Xia ‘019 also teaches that metal complex compounds comprising three different ligands can modify the thermal properties and make the complexes more thermally stable for vacuum thermal evaporation {paragraph [0062]}.
Kishino teaches iridium complexes for use in organic electroluminescent devices {paragraphs [0013]-[0019]}.
Kishino teaches that metal complex compounds comprising three different ligands is a complex that has no symmetry and therefore has low crystallinity in a solid state, resulting in high sublimability {paragraph [0141]}.
Kishino et al. teaches that one of the ligands can be an unsubstituted 2-phenylpyridine ligand {(paragraph [0150], final 7 lines: The second ligand can comprise a benzene ring and a pyridine ring which has the structure of general formula [5] of the disclosure.), (paragraph [0089]: General formula [5] describes a 2-phenylpyridine ligand.), (paragraph [0170]: Numerous example complexes comprise unsubstituted 2- phenylpyridine ligands.)}
Kishino et al. teaches that another of the ligands can be a beta-diketone ligand comprising alkyl groups having 4 or fewer carbon atoms {(paragraph [0151]: The third ligand can be a beta-diketone ligand having the structure of general formula [6] of the disclosure.), (paragraphs [0096]-[0097]: General formula [6] describes beta-diketone ligands comprising alkyl groups having 4 or fewer carbon atoms.)}.
Xia ‘004 provides evidence that Ir(2-phenylpyridine)3, which comprises unsubstituted 2-phenylpyridine ligands, has a peak emission wavelength of 519 nm {Tables 3 and 4: Comparative Example 2}. 
Thompson provides evidence that the carbene ligands of Tamaru’s Compound 1-38 provide metal complexes with a peak emission wavelength below 410 nm {Figures 18 and 21}.
Therefore, replacing a carbene ligand of Tamaru’s Compound 1-38 with a 2-phenylpyridine ligand would be expected to tune the emissions of Tamaru’s Compound 1-38, based on the teachings of Xia ‘019. 
At the time the invention was effectively filed, it would have been obvious to have replaced one of the carbene ligands of Xia ‘049’s Compound 1-38 with an unsubstituted 2-phenylpyridine ligand, based on the teaching of Xia ‘019 and Kishino. The motivation for doing so would have been to tune the emission color of the complex, as taught by Xia ‘019 and Kishino, while also providing a compound with improved sublimability for easier thermal evaporation, as taught by Xia ‘019 and Kishino.
The resultant compound would have a structure in which the ligands have the structure of the instant LA78, the instant LB1, and the instant LC1.

Regarding claim 26: Tamaru as modified by Xia ‘019 and Kishino teaches all of the features with respect to claim 1, as outlined above. 
Claim 26 differs from claim 1 in that rather than a compound having the structure of the instant formula M(LA)x(LB)y(LC)z, a formulation comprising the compound having the structure of the instant formula M(LA)x(LB)y(LC)z is claimed.
Tamaru does not specifically disclose a formulation comprising the modified compound of Xia and a solvent.
However, Tamaru teaches that the organic layers of the OLED can be deposited by solution based processes {paragraph [0135]}.
At the time the invention was effectively filed, it would have been obvious to have deposited the organic layers of the modified OLED of Tamaru by a solution based process, based on the teaching of Tamaru. The use of solution based processes would have been the use of a known technique (solution based processing) to a known device (the OLED of Xia) ready for improvement (construction of the OLED) to yield predictable results. See MPEP 2143(I)(C).
The organic layer comprising the modified compound of Tamaru would be deposition using a formulation of the modified compound of Tamaru and a solvent.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Tamaru et al. (JP 2007-251097 A—machine translation) (hereafter “Tamaru”) in view of Xia et al. (US 2013/0328019 A1) (hereafter “Xia”) and Kishino et al. (US 2015/0357587 A1) (hereafter “Kishino”) as applied to claim 1 above, and further in view of Inoue ‘656 (US 2014/0246656 A1) (hereafter “Inoue”).
Regarding claim 10: Tamaru as modified by Xia ‘019 and Kishino teaches all of the features with respect to claim 1, as outlined above.
Xia does not teach that the acetylacetonate ligand has the structure shown below:

    PNG
    media_image6.png
    317
    227
    media_image6.png
    Greyscale

Where RX1, RX2, RZ1, and RZ2 are independently selected from the group consisting of alkyl, cycloalkyl, aryl, and heteroaryl. Where at least one RX1, RX2, RZ1, and RZ2 of has at least two carbon atoms.
Inoue ‘656 discloses a first device comprising a first organic light emitting device, the first organic light emitting device comprising an anode; a cathode; and an organic layer, disposed between the anode and the cathode {Fig. 1 as described in paragraphs [0098]-[0099]}.
The organic layer comprises a light-emitting layer containing a metal complex compound as an emissive dopant that comprises one beta-diketone ligand that can have the structure shown below {(paragraph [0098]: The organometallic complex of Embodiment 1 is used in the light-emitting layer.), (paragraphs [0017]-[0018] and [0078]-[0079]: The organometallic complex of the invention comprises the beta-diketone ligand having the structure shown below.)}.

    PNG
    media_image7.png
    866
    729
    media_image7.png
    Greyscale

Where the ligand above can have the specific structure shown below {paragraph [0025]}.

    PNG
    media_image8.png
    829
    831
    media_image8.png
    Greyscale

The beta-diketone ligand shown above has the structure of the instant LC where: the instant RX1 and RZ1 are methyl, and the instant RX2 and RZ2 are ethyl.
Inoue ‘656 teaches that when a carbon bonded to carbonyl carbon in a beta-diketone ligand is a secondary carbon atom, the obtained organometallic complex is not easily brought into close contact with a quartz tube used for the purification by sublimation, increasing the purification by sublimation yield {paragraph [0021]}. Inoue ‘656 exemplifies an iridium complex comprising the beta-diketone ligand shown above that has a high purification by sublimation yield {paragraphs [0298]-[0299] describing the results in Table 3 with respect to Structural Formula (103).}
At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have further modified Tamaru’s Compound 1-38 shown above to comprise the beta-diketone ligand of Inoue ‘656 shown above in place of the acetylacetonate ligand, based on the teaching of Inoue ‘656. The motivation for doing so would have been to provide a ligand that contributed to the metal complex having higher sublimation purification yield, as taught by Inoue ‘656.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 5-6, 9, 13, 14, and 19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 9 of U.S. Patent No. 9,670,404 in view of Thompson et al. (US 2005/0260441 A1) (hereafter “Thompson et al.”), Kwong et al. (US 2008/0261076 A1) (hereafter “Kwong”), and Xia ‘916 (US 2010/0270916 A1) (hereafter “Xia ‘916”). 
Regarding claims 1, 5-6, 9, 13, 14, and 19: Claim 4 of U.S. Patent No. 9,670,404 discloses an organic light-emitting device (OLED) comprising an anode, a {Claim 4, lines 1-6}.
The organic layer comprises a compound that can have the structure shown below {Claim 9, Compound 10}.
[AltContent: textbox (Compound 10 of Claim 4 of U.S. Patent No. 9,670,404)]
    PNG
    media_image9.png
    904
    1053
    media_image9.png
    Greyscale


Claim 4 of U.S. Patent No. 9,670,404 does not exemplify wherein the compound shown above comprises one ligand having the structure of the instant ligand LB of the instant formula M(LA)x(LB)y(LC)z, where LB comprises the instant C1 as an anionic donor carbon atom and the instant C2 as a neutral carbene carbon atom.
Thompson teaches the compound comprising carbene ligands shown below for use in the light-emitting layer of an organic light-emitting device {(Fig. 1 as described in paragraph [0045]: Description of an OLED), (paragraph [0064]: The compounds of the disclosure comprise a carbene ligand and are used as a phosphorescent light-emitting dopant.), (paragraph [0151]: The examples describe specific embodiments of the invention.), (paragraphs [0167]-[0170]: Synthesis of compounds comprising the carbene ligands shown below.)}.

    PNG
    media_image3.png
    415
    726
    media_image3.png
    Greyscale

Thompson teaches that metal-carbene compounds have improved thermal stability when incorporated into an organic light emitting device due to the carbene-metal bond, as compared to prior art compounds without a carbene-metal bond {paragraphs [0065] and [0069]}. 
At the time the invention was effectively filed, it would have been obvious to have modified the Compound 10 of Claim 4 of U.S. Patent No. 9,670,404 shown above by replacing the phenylimidazole ligand with the carbene ligand of Thompson shown above, based on the teaching of Xia and Thompson. The motivation for doing so would have been to use a ligand that has high thermal stability compared to ligands without a carbene-metal bond, as taught by Thompson. Furthermore, it would have been obvious to have selected the phenylimidazole ligand because it would have been a choice from a finite number of identified, predictable solutions, with a reasonable expectation of success.
Xia as modified by Thompson does not exemplify a compound similar to the modified Xia’s Compound 10 comprises an alkyl group on the quinoline ring of the phenylquinoline ligand.
However, Xia teaches that the quinoline ring of the phenylquinoline ligand can be substituted by an alkyl group {paragraphs [0015]-[0017]}. This is exemplified by Compounds 1, 6, and 13 (among others) {paragraph [0027]}.
Kwong et al. teaches a phosphorescent dopant for use as an emitting dopant in an organic light-emitting device having the structure shown below {(paragraphs [0013], [0043], and [0046]-[0052]: The Compounds of the disclosure are useful as emitting dopants in an organic light-emitting device.), (paragraphs [0032]-[0038]: The compounds of the disclosure are exemplified by the iridium complexes on pp. 4-7.), (p. 4, Compound 9)}.
[AltContent: textbox (Kwong et al.’s Compound 9)] 
    PNG
    media_image4.png
    758
    1026
    media_image4.png
    Greyscale


Kwong teaches that Kwong’s Compound 9 has red-shifted emission compared to a phenyl-quinoline ligand that does not comprise any alkyl substituents {(paragraph [0051]: Comparative Example 3 has a peak emission wavelength of 602 nm (as shown in Table 2).), (paragraph [0048]: Dopant 9 (Kwong’s compound shown above) has a peak emission wavelength of 618 nm (as shown in Table 1).}.
Kwong additionally teaches that a light-emitting device using a compound comprising the alkyl substituted phenylquinoline ligand has higher efficiency compared to a light-emitting device using a compound comprising an unsubstituted phenylquinoline ligand {paragraph [0051]: Comparative Example 3 of Table 2 vs the device using Dopant 9 of Table 1 (Comparisons can also be made with respect to devices using Compound 1 of Kwong)}.
At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have modified the phenylquinoline ligand of the modified compound 10 of Xia by substituting it with alkyl substituents as in the phenylquinoline ligand of Kwong’s Compound 9, based on the teaching of Kwong. The motivation for doing so would have been to shift the emission color of the metal complex and to provide a ligand that when used as part of a metal complex that is used as a light-emitting dopant provides a device with higher efficiency, as taught by Kwong.
Xia as modified by Thompson and Kwong does not exemplify that the alkyl substituents of the modified compound 10 of Xia are deuterated.
Xia ‘916 teaches iridium complexes comprising deuterated alkyl groups {paragraphs [0068]-[0069]; The compounds of the invention have the structure of Formula I, and the compounds having the structure of Formula I preferably have at least one substituent comprising CD3, CD2, or CD.}. 
Xia ‘916 sought to provide iridium complex compounds with improved efficiency and long lifetime by including deuterated alkyl substituents {p. 7, paragraph [0063]}. C-D bonds are stronger than C-H bonds, and due to the kinetic isotope effect, the rates of reactions involving C-D bonds is slower than the rates of reactions involving C-H bonds, improving compound stability {p. 7, paragraph [0063]}.
At the time of the invention, it would have been obvious to one with ordinary skill in the art to have further modified Xia’s Compound 10, by fully deuterating all of the alkyl group substituents of the compound, based on the teachings of Xia ‘916. The motivation for doing so would have been to provide iridium complex compounds with improved efficiency and long lifetime, as taught by Xia ‘916.
The resultant compound comprises a ligand LA that has the structure of the current claims wherein: X1 through X6 are C; Rb is two substitutions, each being a deuterated methyl; Ra’ is one substitution being a deuterated alkyl group.
The resultant compound comprises a ligand LB that has the structure of the instant LB1. In this ligand C1 is an anionic donor carbon atom and C2 is a neutral carbene carbon atom. In this ligand ring C is a six-membered aromatic ring, and ring D is a 5-member aromatic ring. Ring C is benzene. 
The resultant compound comprises a ligand LC that has the structure of the instant LC1. In this ligand the instant RY is hydrogen; the instant RX is deuterated methyl; the instant RZ is deuterated methyl.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DYLAN CLAY KERSHNER whose telephone number is (303)297-4257.  The examiner can normally be reached on M-F, 9am-5pm (Mountain).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Boyd can be reached on 571-272-7783.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.